Filed
        Case 1:18-cv-00169-GNS-HBB
                     18-CI-00178
                                       Document 1-1 Kayla
                                 08/28/2018
                                                     FiledRountree,
                                                           11/29/18HartPage  1 ofORIGINAL
                                                                           NOT
                                                                        Circuit
                                                                                  6 PageID #:
                                                                           cuit Clerk
                                                                                              4
                                                                                            DOCUMENT
                                                                               09/05/2018 08:24:17 AM
                                                                               Srhickey@kopkalaw.com

                                   COMMONWEALTH OF KENTUCKY
                                      HART CIRCUIT COURT
                                        DIVISION ________
                                       NO. ______________


        ASHLEY CANTERBURY                                                               PLAINTIFF
        3100 Sunny Lane, Apt. 4
        Louisville, KY 40205


        VS.                                     COMPLAINT


        BERTIS CARLSON TRUCKING, INC.                                              DEFENDANTS
        1480 Henderson Street
        Galesburg, IL 61401

        SERVE:      Brian A. Peterson
                    246 East Main Street #201
                    Galesburg, IL 61401




                                                                                                        Presiding Judge: HON. JOHN D. SEAY (610248)
        and

        Charles L. Holmes
        215 NE Stevens Road
        Bolivar, TN 38008-1119

        SERVE:     Kentucky Secretary of State
                   Summonses Branch
                   700 Capital Avenue, Suite 86
                   Frankfort, KY 40601


                                                 *****

              Comes Plaintiff, Ashley Canterbury, by counsel, and for her cause of action

        against the Defendants, Bertis Carlson Trucking, Inc. (hereinafter “Bertis”) and Charles

        L. Holmes (hereinafter “Holmes”), states as follows:
                                                                                                        COM : 000001 of 000006




              1.      Plaintiff is, and at all times relevant hereto, was resident of Louisville,

        Jefferson County, Kentucky.




Filed                18-CI-00178   08/28/2018          Kayla Rountree, Hart Circuit Clerk
Filed
        Case 1:18-cv-00169-GNS-HBB
                     18-CI-00178
                                       Document 1-1 Kayla
                                 08/28/2018
                                                     FiledRountree,
                                                           11/29/18HartPage  2 ofORIGINAL
                                                                           NOT
                                                                        Circuit
                                                                                  6 PageID #:
                                                                           cuit Clerk
                                                                                              5
                                                                                            DOCUMENT
                                                                                     09/05/2018 08:24:17 AM
                                                                                     Srhickey@kopkalaw.com

                2.       Defendant Holmes is, and at all times relevant hereto, was a resident of

        Bolivar, Tennessee.

                3.       Defendant Bertis presents itself as an Illinois corporation having its

        principal place of business located at 702 Hurff Drive Elmwood, IL 61529 and, at the

        time of this motor vehicle collision, was doing business in the Commonwealth of

        Kentucky.

                4.     Venue is proper as the events that transpired giving rise to the cause of

        action stated herein occurred in Hart County, Kentucky, and this Court has proper

        jurisdiction of this action.

                5.         That the claims of the Plaintiff exceed the minimal jurisdictional amount

        of this Court.




                                                                                                              Presiding Judge: HON. JOHN D. SEAY (610248)
                                                    Count I- Negligence

                6.       Plaintiff incorporates by reference each and every allegation contained

        above as if set forth here in full.

                7.       On or about June 1, 2017 Plaintiff was injured in an automobile accident

        which occurred on I-65 Southbound at or near the mile 71 marker, just past the

        Southbound on-ramp from Hwy 728 east of Bonnieville, Hart County, Kentucky.

                8.       The aforementioned accident directly and proximately resulted from

        Defendant Holmes’ negligent commissions and/or omissions in failing to exercise

        ordinary care for the safety of others while he was operating and/or in physical control of

        a motor vehicle owned by Defendant Bertis.
                                                                                                              COM : 000002 of 000006




                9.       Specifically, Defendant Holmes failed to properly maintain the motor

        vehicle he was operating, causing it to breakdown while in mid-transport on I-65.




Filed                    18-CI-00178   08/28/2018            Kayla Rountree, Hart Circuit Clerk
Filed
        Case 1:18-cv-00169-GNS-HBB
                     18-CI-00178
                                       Document 1-1 Kayla
                                 08/28/2018
                                                     FiledRountree,
                                                           11/29/18HartPage  3 ofORIGINAL
                                                                           NOT
                                                                        Circuit
                                                                                  6 PageID #:
                                                                           cuit Clerk
                                                                                              6
                                                                                            DOCUMENT
                                                                                  09/05/2018 08:24:17 AM
                                                                                  Srhickey@kopkalaw.com

               10.     Further, when said breakdown occurred, Defendant Holmes failed to park

        his motor vehicle in a safe location, instead parking it on the shoulder of I-65. when and

        failed to activate his emergency flashers and also failed to place any other warning

        devices on the road and toward approaching traffic to warn of his presence and in a

        stationary manner and thereby directly and proximately caused collision with vehicle in

        which the Plaintiff was a passenger.

               11.     Upon information and belief, Defendant Holmes is an agent and/or

        employee of Defendant Bertis.

               12.     Defendant Bertis is vicariously liable for the negligent acts enumerated

        herein and committed by its agent and/or employee, Defendant Holmes.

               13.     As a direct and proximate result of Defendants Holmes’ and Bertis’




                                                                                                           Presiding Judge: HON. JOHN D. SEAY (610248)
        negligent commissions and/or omissions which are complained of in the proceeding

        paragraphs, Plaintiff received medical treatment and incurred medical expenses and

        may in the future incur same; Plaintiff experienced physical and emotional pain and

        suffering and may in the future incur same; Plaintiff lost enjoyment of life; and Plaintiff

        lost wages and now has a diminished capacity to labor and earn money now and in the

        future. All of the above are in excess of the jurisdictional threshold of this Court.

                                        Count II- Negligence Per Se
                                         Violation of KRS 189.450

               14.     Plaintiff incorporates by reference each and every allegation contained

        above as if set forth here in full.
                                                                                                           COM : 000003 of 000006




               15.     At the time of the aforementioned motor vehicle accident, Defendant

        Holmes was parked on the shoulder of I-65.

               16.     At all times relevant hereto, Defendant Holmes had a duty to comply with



Filed                 18-CI-00178    08/28/2018           Kayla Rountree, Hart Circuit Clerk
Filed
        Case 1:18-cv-00169-GNS-HBB
                     18-CI-00178
                                       Document 1-1 Kayla
                                 08/28/2018
                                                     FiledRountree,
                                                           11/29/18HartPage  4 ofORIGINAL
                                                                           NOT
                                                                        Circuit
                                                                                  6 PageID #:
                                                                           cuit Clerk
                                                                                              7
                                                                                            DOCUMENT
                                                                                  09/05/2018 08:24:17 AM
                                                                                  Srhickey@kopkalaw.com

        all applicable Kentucky Revised Statutes.

               17.    The aforementioned accident directly and proximately resulted from

        Defendant Holmes’ negligent commissions and/or omissions in failing to comply with all

        applicable Kentucky Revised Statutes including, but not limited to KRS 189.450, and

        thereby directly and proximately caused collision with vehicle in which the Plaintiff was a

        passenger.

               18.    Upon information and belief, Defendant Holmes is an agent and/or

        employee of Defendant Bertis.

               19.    Defendant Bertis is/are vicariously liable for the negligent acts enumerated

        herein and committed by its agent and/or employee, Holmes.

               20.    As a direct and proximate result of Defendants Holmes’ and Bertis’




                                                                                                           Presiding Judge: HON. JOHN D. SEAY (610248)
        negligent commissions and/or omissions which are complained of in the proceeding

        paragraphs, Plaintiff received medical treatment and incurred medical expenses and

        may in the future incur same; Plaintiff experienced physical and emotional pain and

        suffering and may in the future incur same; Plaintiff lost enjoyment of life; and Plaintiff

        lost wages and now has a diminished capacity to labor and earn money now and in the

        future. All of the above are in excess of the jurisdictional threshold of this Court.

               21.    Under KRS 446.070, Plaintiff, damaged as a result of Defendants’

        violation(s) of Kentucky Revised Statute may recover from Defendants such damages

        as he sustained by reason of the violation.        All of the above are in excess of the

        jurisdictional threshold of this Court.
                                                                                                           COM : 000004 of 000006




               WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

               1.     For an amount of compensatory and special damages that are fair and




Filed                 18-CI-00178    08/28/2018           Kayla Rountree, Hart Circuit Clerk
Filed
        Case 1:18-cv-00169-GNS-HBB
                     18-CI-00178
                                       Document 1-1 Kayla
                                 08/28/2018
                                                     FiledRountree,
                                                           11/29/18HartPage  5 ofORIGINAL
                                                                           NOT
                                                                        Circuit
                                                                                  6 PageID #:
                                                                           cuit Clerk
                                                                                              8
                                                                                            DOCUMENT
                                                                                  09/05/2018 08:24:17 AM
                                                                                  Srhickey@kopkalaw.com

                     reasonable as established by the evidence;

              2.     For prejudgment interest;

              3.     A jury trial on all issues so triable;

              4.     Plaintiff’s costs expended herein; and

              5.     Any and all relief to which Plaintiff may otherwise appear entitled.

                                                   Respectfully submitted,


                                                   /s/ Brian D. Cook______________________
                                                   BAHE, COOK, CANTLEY, & NEFZGER PLC
                                                   1041 Goss Avenue
                                                   Louisville, Kentucky 40217
                                                   Tel. (502) 587-2002
                                                   Fax (502) 587-2006
                                                   Brian@bccnlaw.com
                                                   Attorney for Plaintiff, Ashley Canterbury




                                                                                                           Presiding Judge: HON. JOHN D. SEAY (610248)
                                                                                                           COM : 000005 of 000006




Filed               18-CI-00178    08/28/2018             Kayla Rountree, Hart Circuit Clerk
Filed
        Case 1:18-cv-00169-GNS-HBB
                     18-CI-00178
                                       Document 1-1 Kayla
                                 08/28/2018
                                                     FiledRountree,
                                                           11/29/18HartPage  6 ofORIGINAL
                                                                           NOT
                                                                        Circuit
                                                                                  6 PageID #:
                                                                           cuit Clerk
                                                                                              9
                                                                                            DOCUMENT
                                                                            09/05/2018 08:24:17 AM
                                                                            Srhickey@kopkalaw.com




                                                                                                       Presiding Judge: HON. JOHN D. SEAY (610248)
                                                                                                       COM : 000006 of 000006




Filed               18-CI-00178   08/28/2018        Kayla Rountree, Hart Circuit Clerk
